MONTGOMERY, Judge
(dissenting).
The mangled remains of KRS 342.316(2) may now be laid to rest. What once was a reasonably understandable statute, except for one slight legislative deformity, a badly chosen word, has been so carved upon that any surgeon would envy the skill exercised by this Court in cutting away the meaning of plain statutory language. This poor statute has been undergoing surgical treatment by this Court with a legislative scalpel, judicially wielded, for a long time. See dissent in Stephens Elkhorn Coal Company v. Tibbs, Ky., 374 S.W.2d 504.
In the present case, Begley, the employee, testified as follows:
"Q. Before March 9, 1959, how long had you been experiencing trouble with your breathing while you were working at Oak Mining Company or Cutshin Coal Company?
“A. I will say the last year I worked there I would work three or four hours and would go to getting tired, didn’t know what was the matter with me. And at the last of the shift I would drag, but I had a big family and had to try to go.
“Q. Did you have the same type of symptoms with your breathing that you are having now?
“A. No, it’s worser now.
“Q. But you had similar type trouble with your breathing even though it’s worse now?
“A. Yes sir.
*'Q. Had you ever heard of rock dust or dust on your lungs?
“A. No sir.
“Q. You know that many men that worked in the coal mines or some men that worked in the coal mines had rock dust or were supposed to have rock dust, had trouble with their breathing?
“A. Yes sir, I had heard of it.
“Q. And you knew you were having trouble with your breathing at that time?
“A. Ye sir.
“Q. Did you have some idea you might have rock dust at that time?
*62“A. I didn’t know for sure, but I. had an idea I had.
' “Q. That was in’59?
“A Yes sir.”
By this testimony the employee shows that he has not been able to work since he quit his employment on March 9, 1959. Consequently, under the Tibbs and Brock cases he has been disabled since that date.
The language of his testimony shows that on March 9, 1959, Begley was having trouble with his breathing; that he continued to have the same symptoms which grew worse; that he knew that men working in coal mines had “rock dust” evidenced by difficulty in breathing; and that he had “some idea” that. he had “rock dust” in 1959 but was not sure of it. This would seem to indicate clearly that in 1959 Beg-ley first experienced a distinct manifestation of an occupational disease in the form of symptoms reasonably sufficient to apprise him that he had contracted such disease, to use the statutory language.
The statute does not require that the employee must know with scientific certainty that he has silicosis. It only requires that he have symptoms which would cause him to think that he might have an occupational disease. Under Begley’s testimony as quoted, he knew this in 1959.
The Court in the majority opinion has shown nimble footwork in dancing away from the entrapment of its definition of disability by saying that it was 'not shown that “rock dust” is synonymous with silicosis and that the employee’s knowledge of disability did not necessarily establish an awareness of an occupational disease. Such statements are but scalpel strokes which cut away the vitals of the statute as expressed in plain meaning and easily understood words.
This affords no justifiable basis for the majority opinion. The obvious conclusion, ignored in the majority opinion, is that Begley “had an idea” that he had “rock dust” in 1959 and that “rock dust” was known to him to be an occupational disease caused by breathing the dust while engaged in mining coal. It is not essential that he know that he had silicosis or any other type of occupational disease. It was only necessary that he realize that he had the symptoms of some type of occupational disease.
On the occasion of each operation on this statute, I have tried to administer oxygen in the form of the usual meaning of plain ordinary words, but I fear that the statute has lost too much now and will necessarily have to be resurrected by legislative rebirth.
Accordingly, I respectfully dissent